Citation Nr: 0423943	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


1.  Entitlement to an increased evaluation for recurrent left 
spontaneous pneumothorax, rated noncompensable prior to 
November 2, 1998.

2.  Entitlement to a increased evaluation for recurrent left 
spontaneous pneumothorax, currently evaluated 60 percent 
disabling from November 2, 1998.


WITNESS AT HEARING ON APPEAL


Appellant and spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1969, and from November 1969 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim for a 
compensable rating for the service-connected recurrent left 
spontaneous pneumothorax.  

This case was previously before the Board in October 1998 
when it was remanded for additional development.  The 
development was accomplished and the claim returned to the 
Board.  In an April 2000 decision, the Board denied the 
veteran's claim, which the veteran appealed to the United 
States Court of Appeals for Veterans Claims ("the Court").  
In a January 2001 Order, the Court vacated the decision and 
remanded the case to the Board.  In June 2001, the Board 
again remanded the case to the RO for additional development.  
The case was returned to the Board, although the development 
remained incomplete.  In June 2002, the veteran's evaluation 
was increased to 60 percent, effective November 2, 1998, the 
date of a VA examination.  This was not the maximum 
evaluation possible, and the issue remains on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).  Additionally, as the 
increase was not made effective the date of the veteran's 
claim, the Board must consider the issue of entitlement to a 
compensable evaluation prior to the date of the increase, 
November 2, 1998.

In October 2002, the Board undertook additional development 
on the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2).  
Additional evidence was obtained in December 2002 consisting 
of a report of VA examination of the veteran.  In May 2003, 
the United States Court of Appeals for the Federal Circuit 
(CAFC) held that the regulations giving the Board the 
authority to develop evidence were invalid because, in part, 
C.F.R. § 19.9(a)(2), in conjunction with 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  This was contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) which provides that all questions subject to a 
decision by the Secretary of VA shall be subject to one 
review on appeal by the Secretary.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1229 
(Fed. Cir. 2003).  This case was remanded back to the RO in 
June 2003 for additional development and readjudication.  The 
requested actions were completed to the extent possible, and 
the case is again before the Board.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's recurrent left spontaneous pneumothorax 
prior to November 2, 1998, was not manifested by forced 
expiratory volume in one second (FEV- 1) or the FEV-1 to 
forced vital capacity (FVC) ratio less than 71 percent 
predicted, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DCLO(SB)) less than 66 
percent predicted.

3.  The veteran's recurrent left spontaneous pneumothorax is 
not manifested by FEV-1, the FEV-1/FVC, or the DLCO (SB), 
less than 40 percent of the value predicted; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale (right 
heart failure); right ventricular hypertrophy; pulmonary 
hypertension (shown by Echo or cardiac catheterization); 
episodes of acute respiratory failure; or symptoms of such 
severity requiring outpatient oxygen therapy.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 10 percent 
for recurrent left spontaneous pneumothorax, prior to 
November 2, 1998, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 6843 (2003).

2.  The criteria for an increased evaluation to 100 percent 
for recurrent left spontaneous pneumothorax, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 6843 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for an increased 
rating for recurrent left spontaneous pneumothorax, including 
the specific rating criteria, in the October 1997 rating 
decision, the January 1998 statement of the case (SOC), and 
the April 1998, August 1999, June 2002 and April 2004 
supplemental statements of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a September 2003 
letter as well as the April 2004 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained all current records of treatment identified by the 
veteran, as well as records on file with the Social Security 
Administration (SSA).  The veteran was provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO in March 1998, and before 
a Veterans Law Judge which he declined.  VA provided 
examinations in June 1997, April 1998, November 1998, 
February 1999, January 2002 and February 2003.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for an 
increased rating in April 1997, and an initial AOJ decision 
was made in October 1997.  Only after this initial rating 
action was promulgated did VA comply with the provisions of 
the VCAA and provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for increased rating, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in April 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for an increased rating for 
postoperative umbilical hernia.  This appeal has been pending 
for over seven years.  There would be no possible benefit to 
remanding the claim, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Factual Background

A review of the service medical records reveals that the 
veteran suffered from recurrent left side pneumothoraces 
during service, in 1969 and 1970.  He was service connected 
for a respiratory disability identified as recurrent left 
spontaneous pneumothorax in a January 1991 decision, with an 
initial rating of zero percent.  

In April 1997, the veteran filed a claim for an increased 
rating for his recurrent left spontaneous pneumothorax.  On 
VA examination in June 1997, the veteran's lungs were clear.  
Pulmonary function testing, pre-bronchodilatory, revealed an 
FEV-1 figure that was 72 percent of the value predicted, and 
an FEV-1/FVC figure that was 84 percent of the value 
predicted.  The impression was mild restrictive ventilatory 
defect.  

In a March 1998 RO hearing, the veteran testified that his 
recurrent left spontaneous pneumothorax should be rated 
higher than evaluated, as he could not do "anything that 
requires a great deal of oxygen," and he still got "real 
sharp pains in my chest down in here."  

In an April 1998 VA medical examination, the examiner noted 
the veteran's history of spontaneous pneumothorax twice in 
the past, with tube insertion once, but had experienced no 
spontaneous pneumothorax post-operatively, although he did 
complain of sharp stabbing left lateral chest wall pain, on 
the average of every two to three months, lasting several 
days.  He denied any hemoptysis, dyspnea, fever or chills 
during the episodes, and indicated that he smoked 
approximately a pack of cigarettes per day.  The impression 
was listed as residuals of a left spontaneous pneumothorax, 
post-operatively.

In a November 1998 VA radiographic report, posterior, 
anterior and lateral X-Rays of the veteran's chest revealed 
no acute cardiopulmonary abnormalities, a mild compression 
deformity of one of the upper lumbar vertebrae, and 
demineralized bony structures. The impression was listed as 
"findings as described."

Pulmonary function testing in November 1998 VA showed his 
pre-bronchodilator best FEV-1 was 47 percent of the value 
predicted, and FEV-1/FVC was 111 of the value predicted.  
This report also reveals that, prior to the procedure, the 
veteran became very dizzy, almost fainting, and "was coughing 
a lot."  The interpretation was severe restrictive pulmonary 
impairment, subject to physician's review.

VA medical examination in November 1998 noted a history of a 
limited left thoracotomy, with a pleurectomy and 
scarification procedure for repeated left pneumothoraces, in 
the past, as well as two pneumothoraces that were treated 
with chest tube drainage prior to the thoracotomy.  
Currently, the veteran complained of pleuritic-type pain on 
the left side of his chest, made worse by deep breathing or 
cough.  The veteran was noted to be a smoker, and that he had 
a chronic cough.  The veteran said that he became short of 
breath when he walked about one block on level ground at a 
normal pace, and that, at times, he would cough up bright red 
blood.  His weight was noted to be stable, and he was not 
complaining of chills, fever, or night sweats.

On physical examination, the anteroposterior dimension to the 
chest was normal.  There was a well-healed, non-tender, five-
inch scar in the left axilla.  On forced expiration, the 
veteran got a paroxysm of cough.  No wheezes or rales were 
noted during quiet breathing, but on forced expiration, 
musical wheezes were scattered throughout both lungs.  The 
impressions were listed as (1) residuals of spontaneous left 
pneumothorax, treated by limited thoracotomy, with 
pleurectomy and scarification procedure, without recurrence 
of pneumothorax since this procedure, and (2) chronic 
bronchitis associated with smoking.  Additionally, the 
examiner indicated that he had reviewed the claims file, as 
requested by the RO, and he also added the following comment:

This man has not had recurrence of the 
pneumothorax on the left since his 
surgical procedure was done in 1970. The 
chest pain that is associated with cough 
or deep breathing is likely related to 
his previous scarification procedure.  It 
is my clinical judgment that the dyspnea 
and congestion are more related to the 
chronic bronchitis associated with 
cigarette smoking than to his previous 
pneumothorax.

The above VA examiner also issued the following addendum, in 
February 1999:

The [veteran] was examined by me on 
November 2, 1998.  He was being evaluated 
for recurrence of left pneumothoraces and 
he was postoperative pleurectomy and 
scarification procedure.  I was asked why 
post bronchodilator pulmonary function 
tests were not done.  This was not done 
because post bronchodilatory studies 
would offer no useful information in 
evaluating the effects of chest surgery 
such as a thoracotomy and a pleurectomy 
with scarification as far as 
pneumothorax.  Post dilatory results are 
most useful in patients with asthma or 
with a large component of asthmatic 
bronchitis.  This man smokes cigarettes.  
He does have chronic bronchitis 
associated with smoking but he does not 
have asthma and if anything post dilatory 
results in someone who has had previous 
chest wall surgery such as a pleurectomy 
and scarification would be misleading.

In a January 2002 VA examination, the examiner reviewed the 
veteran's medical records and noted the history of a 
spontaneous left pneumothorax in 1969, and repeat 
pneumothorax in 1970.  He had not had a repeat of the 
pneumothorax although he complained of knife-like pains in 
the left side of his chest aggravated by breathing deep or 
coughing, at times with pain that might last several days.  
He denied any hemoptysis, and had not had a history of lung 
cancer.  He smoked about half a pack of cigarettes per day, 
since the age of 17, stopping several years but restarting a 
year ago following brain surgery.  Walking on level ground at 
a normal pace he noted shortness of breath after about 20 
steps.  He was not on any medication for his lung problem.  
On physical examination he had an axillary incision that was 
well-healed.  His breathing was slightly labored at rest.  
There were no wheezes, rales or rhonchi, but his breath 
sounds were slightly diminished bilaterally.  He did not 
cough during the examination.  The impression was spontaneous 
pneumothorax, left lung, times two, status postoperative 
thoracotomy and left pleural scarification procedure.  

VA pulmonary function testing revealed FEV-1 figures that 
were 43 percent of the value predicted, and a FEV-1/FVC 
figure that was 63.  His DLCO results were 47 percent of the 
value predicted.  The interpretation was moderate obstructive 
disease.

Based on the above examination and the results of pulmonary 
function testing, the veteran's disability was increased to 
60 percent disabling.  This increase was made effective the 
date of the November 1998 examination which showed similar 
results.  

In February 2003, the veteran was provided another 
examination, specifically to evaluate the criteria for the 
highest or total evaluation for his service-connected 
recurrent left spontaneous pneumothorax.  The examiner 
reviewed the claims folder and the medical history.  
Currently, the veteran indicated that he was still smoking 
about a pack of cigarettes a day.  He had chronic cough with 
mucoid sputum production.  He had not been hospitalized for 
his lung condition since the early 1990s.  He claimed to be 
short of breath at times at rest and by the time he could 
walk a block on level ground walking at a normal pace or 
going up half a flight of stairs.  He denied hemoptysis, but 
did complain of left-sided pleuritic chest pain.  He was not 
on chronic oxygen, had never had acute respiratory failure, 
and had never required assisted ventilation.  His only 
medicine for his lung problem consisted of an albuterol 
inhaler.  He had not been treated for tuberculosis or fungal 
infection of the lung.  His chest dimension was normal for 
his body build.  This limited thoracotomy scar was well 
healed, and this was located in the left axilla.  Chest 
expansion was satisfactory.  There were no wheezes or rales.  
He did cough during forced expiration.  There were no 
clinical findings of cor pulmonale.  The examiner noted the 
veteran's basic problem was chronic bronchitis associated 
with cigarette smoking.  "He did have problems with 
recurrent left spontaneous pneumothoraces in the past, but 
these have not recurred since his surgery for this."  The 
final diagnoses were (1) chronic bronchitis and (2) status 
post left limited thoracotomy and pleural scarification 
procedure for a recurrent spontaneous left pneumothoraces.

VA pulmonary function testing was conducted which the 
examiner noted was post test since the veteran had used his 
albuterol inhaler prior to the test.  These revealed FEV-1 
figures that were 56 percent of the value predicted, and FEV-
1/FVC of 70.  His DLCO results were 41 percent of the value 
predicted.  X-ray examination of the chest revealed no acute 
abnormalities.

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Prior to November 2, 1998, a noncompensable rating was in 
effect for the service-connected recurrent left spontaneous 
pneumothorax pursuant to the provisions of 38 C.F.R. § 4.31 
(which permits the assignment of a zero percent rating when 
the schedular criteria for a minimum rating are not shown to 
be met).  Under Diagnostic Code 6843 which rates traumatic 
chest wall defects, including pneumothorax, a 10 percent 
rating is assigned when it is shown that the forced 
expiratory volume in one second (FEV-1) is between 71 and 80 
percent of the value predicted; when the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) is between 71 and 80 percent of the value 
predicted; or when the diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) is 
between 66 and 80 percent of the value predicted. 38 C.F.R. § 
4.104, Part 4, Diagnostic Code 6843 (2003).

A 30 percent rating is assigned when it is shown that the 
FEV-1, or the FEV- 1/FVC, is between 56 and 70 percent of the 
value predicted, or when the DLCO (SB) is between 56 and 65 
percent of the value predicted; and a 60 percent rating when 
it is shown that the FEV-1, the FEV-1/FVC, or the DLCO (SB), 
is between 40 and 55 percent of the value predicted, or when 
there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 6843 (2003).

A total (100 percent) rating is assigned when it is shown 
that the FEV-1, the FEV-1/FVC, or the DLCO (SB), is less than 
40 percent of the value predicted; when maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); when there is cor 
pulmonale (right heart failure); when there is right 
ventricular hypertrophy; when there is pulmonary hypertension 
(shown by Echo or cardiac catheterization); when there are 
episodes of acute respiratory failure; or when the severity 
of the disability requires outpatient oxygen therapy. 38 
C.F.R. § 4.104, Part 4, Diagnostic Code 6843 (2003).

Analysis

Initially, in reviewing the evidence the Board observes that 
a review of the various results of pulmonary function testing 
reveals that in some instances, only the results of pre-
bronchodilator therapy testing were reported.  Diagnostic 
Code 6843 and the general rating formula for restrictive lung 
disease is not explicit as to whether pulmonary function test 
results before or after bronchodilator therapy are the bases 
of the rating.  However, the supplementary information 
published with promulgation of the current rating criteria 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  61 Fed. Reg. 46723 (1996).  See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).  In any case, the Board 
observes that, in this case, the veteran will not be 
prejudiced by VA's consideration of pre-bronchodilator 
therapy results in evaluating his claim, since post-
bronchodilator therapy results would be, at worst, of the 
same severity as, or, more likely, less severe than, the 
results obtained prior to bronchodilator therapy.  Id. ("The 
American Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary functioning after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual...").  See also Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993) (a veteran is not prejudiced when the RO 
accords the claimant greater consideration than his claim in 
fact warrants under the circumstances.).

Prior to November 2, 1998, the most probative evidence of the 
veteran's disability is the VA examination in June 1997.  At 
that time, pulmonary function testing revealed an FEV-1 
figure that was 72 percent of the value predicted, and an 
FEV-1/FVC figure that was 84 percent of the value predicted.  
The impression was mild restrictive ventilatory defect.  This 
warrants an increased 10 percent evaluation based on the FEV-
1 between 71 and 80 percent predicted.  A higher or 30 
percent evaluation is not warranted because the evidence does 
not show FEV-1, or the FEV- 1/FVC, is between 56 and 70 
percent of the value predicted.  Although a higher evaluation 
may also be had when the DLCO (SB) is between 56 and 65 
percent of the value predicted, there are no results for DLCO 
(SB) for the period prior to November 2, 1998, and the Board 
is constrained by the evidence of record prior to this date.

From November 2, 1998, the results of pulmonary function 
testing show significantly greater disability.  In the 
examination of this date, the veteran's pre-bronchodilator 
best FEV-1 was 47 percent of the value predicted and the 
examiner noted that prior to the procedure, the veteran 
became very dizzy, almost fainting, and "was coughing a lot."  
The interpretation was severe restrictive pulmonary 
impairment.  Notwithstanding the physician's assessment in 
the November 1998 examination that the veteran's respiratory 
difficulties were secondary to the nonservice-connected 
bronchitis and smoking, rather than the previous pneumothorax 
which had been without recurrence, the veteran's evaluation 
was increased to 60 percent based on an FEV-1 of 47 percent 
in the November 2, 1998 examination, and 43 percent in the 
January 2002 VA examination.  These ranges were between 40 
and 55 percent of predicted value, meeting the criteria for a 
higher or 60 percent evaluation.  

The medical evidence does not show the criteria required for 
a higher evaluation.  At no time has pulmonary function 
testing showed FEV-1, the FEV-1/FVC, or the DLCO (SB), less 
than 40 percent of the value predicted; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale (right 
heart failure); right ventricular hypertrophy; pulmonary 
hypertension (shown by Echo or cardiac catheterization); 
episodes of acute respiratory failure; or symptoms of such 
severity requiring outpatient oxygen therapy.  As such, the 
Board concludes that a higher or 100 percent disability 
evaluation for the service-connected recurrent left 
spontaneous pneumothorax is not warranted.

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected recurrent left spontaneous pneumothorax has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that his disorder has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board notes that loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  In the absence of 
evidence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

A 10 percent evaluation for recurrent left spontaneous 
pneumothorax is granted prior to November 2, 1998, subject to 
the criteria which govern the payment of monetary awards.

An increased rating to 100 percent for recurrent left 
spontaneous pneumothorax is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



